Per Curiam. Booth, C. J.
It is the opinion of a majority of the Court that the certificate cannot be read. (Vide 3 Dali. 36, 39, the Marquis de Bouille’s certificate.)
Plaintiff produced John Russel, one of the referees, to give evidence of the transactions of parties and referees at making the report.
Wilson and Bayard objected to the testimony on the ground of the decision of Bassett, C„ J., in the case of Holland v. Holland.
Beery. The distinction is, he shall not be compelled; but if he chooses to do it neither law nor justice forbids it.
Per Curiam. Booth, C. J.
This question has been settled in all our courts.
The Court confirmed the report, unless the plaintiff’s administrators would pay or indemnify the defendants the costs and expenses above mentioned on or before the [-] 1 day of January next.
[Note.] An arbitrator, after his award is made and filed, is certainly excluded from giving evidence of that business just so far and for the same reasons that a juror is after he has given in his verdict;.as to whom Beery’s distinction is clearly the proper one. Rhodes, a juror in Frier’s case (vide the note in 3 Dali. 517), was admitted to swear voluntarily, vide also 3 Morg.Ess. 99, 163.

 Blank in manuscript.